FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHARLES A. ROGERS,                               No. 14-16490

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01827-AWI-
                                                 DLB
 v.

N. EMERSON; K. W. GOSS,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      California state prisoner Charles A. Rogers appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation in

violation of the First Amendment against defendant Emerson and negligence

against defendant Goss. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the district court’s ruling on cross-motions for summary judgment, Guatay

Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011),

and we affirm.

      The district court properly granted summary judgment on Rogers’s First

Amendment retaliation claim because Rogers failed to raise a genuine dispute of

material fact as to whether Emerson retaliated against him for filing a grievance.

See Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009) (“[A] plaintiff must

show that his protected conduct was the ‘substantial’ or ‘motivating’ factor behind

the defendant’s conduct.” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Rogers’s

negligence claim because Rogers failed to raise a triable dispute as to whether Goss

was negligent in handling the allegations of harassment and retaliation. See

Corales v. Bennett, 567 F.3d 554, 572 (9th Cir. 2009) (outlining elements of

negligence claim under California law).

      AFFIRMED.




                                          2                                    14-16490